                   Case 19-11534-CSS         Doc 46      Filed 07/12/19       Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )   Chapter 11
                                                             )
CHARMING CHARLIE HOLDINGS INC., et al.,1                     )   Case 19-11534 (CSS)
                                                             )
                                  Debtors.                   )   (Joint Administration Requested)
                                                             )
                                                             )   Related to Docket No. 15

          NOTICE OF FILING OF EXHIBIT 1 TO EXHIBIT A OF DIP MOTION

         PLEASE TAKE NOTICE that on July 11, 2019, the above captioned debtors and

debtors-in-possession (collectively, the “Debtors”)2, filed the Debtors’ Motion Seeking Entry of

Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)

Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing

Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to Prepetition

Lenders, (V) Modifying Automatic Stay, (VI) Scheduling Final Hearing, and (VII) Granting

Related Relief (Docket No. 15, the “DIP Motion”).

         PLEASE TAKE FURTHER NOTICE that attached hereto is Exhibit 1 to Exhibit A of

the DIP Motion.


1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, include: Charming Charlie Canada LLC (0693); Charming Charlie Holdings
    Inc. (6139); Charming Charlie International LLC (5887); Charming Charlie LLC (0263); Charming
    Charlie Manhattan LLC (7408); Charming Charlie USA, Inc. (3973); and Poseidon Partners CMS,
    Inc. (3302). The location of the Debtors’ headquarters is: 6001 Savoy Drive, Ste. 600, Houston, Texas
    77036.

2   A detailed description of the Debtors and their business, and the facts and circumstances supporting
    the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Alvaro Bellon, Chief
    Financial Officer of Charming Charlie Holdings Inc. in Support of Debtors’ Chapter 11 Petitions and
    First Day Motions (the “First Day Declaration”), filed contemporaneously with the Debtors’
    voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code (the
    “Bankruptcy Code”) on July 11, 2019 (the “Petition Date”). Capitalized terms used but not otherwise
    defined in this motion shall have the meanings ascribed to them in the First Day Declaration.



PHIL1 8096975v.1
                   Case 19-11534-CSS   Doc 46   Filed 07/12/19   Page 2 of 4



Dated: July 12, 2019
Wilmington, Delaware
                                         /s/ Michael W. Yurkewicz
                                         Domenic E. Pacitti (DE Bar No. 3989)
                                         Michael W. Yurkewicz (DE Bar No. 4165)
                                         Sally E. Veghte (DE Bar No. 4762)
                                         KLEHR HARRISON HARVEY
                                         BRANZBURG LLP
                                         919 N. Market Street, Suite 1000
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 426-1189
                                         Facsimile:    (302) 426-9193

                                            -   and -

                                         Matthew Murphy (pro hac vice admission pending)
                                         Nathan S. Gimpel (pro hac vice admission pending)
                                         Matthew Smart (pro hac vice admission pending)
                                         PAUL HASTINGS LLP
                                         71 South Wacker Drive, Suite 4500
                                         Chicago, Illinois 60606
                                         Telephone: (312) 499-6000
                                         Facsimile: (312) 499-6100

                                         Todd M. Schwartz (pro hac vice admission pending)
                                         PAUL HASTINGS LLP
                                         1117 South California Avenue
                                         Palo Alto, California 94304
                                         Telephone: (650) 320-1800
                                         Facsimile: (650) 320-1900

                                         Proposed Co-Counsel to the Debtors and Debtors in
                                         Possession




                                            2

PHIL1 8096975v.1
                   Case 19-11534-CSS   Doc 46    Filed 07/12/19   Page 3 of 4



                                   Exhibit 1 to Exhibit A




                                             3

PHIL1 8096975v.1
                             Case 19-11534-CSS                       Doc 46                 Filed 07/12/19                            Page 4 of 4


Charming Charlie
DIP Budget
   7/10/2019
                                                                                                                                DIP Financing Period
13 Week Cash Flow                                                             Beginning 7/10       Jul-19 Wk 1    Jul-19 Wk 2     Jul-19 Wk 3    Jul-19 Wk 4         Aug-19 Wk 1           Aug-19 Wk 2
USD$ 000's                                                                      07/13/19             07/20/19          07/27/19     08/03/19          08/10/19             08/17/19             08/24/19
Week Number                                                                                             1                2             3                4                   5                     6
Forecast / Actual                                                                  Fcst               Fcst              Fcst         Fcst              Fcst                Fcst                  Fcst
Collections & Disbursements
COLLECTIONS:
              Collections Owned Inventory & Other                                                     5,155              6,247       5,865               5,399                4,877               5,487
              Other Collections                                                         -                46                 71          68                  61                   56               1,372
Total Collections                                                              $               -    $ 5,201        $     6,318     $ 5,933        $      5,460        $       4,933         $     6,859
OPERATING DISBURSEMENTS:
              Merchandise                                                                                    -               -              -                -                    -                    -
              Payroll & Related                                                                          2,298              50          2,031               50                2,284                   50
              Other Accounts Payable                                                                       665             100            100              660                  530                  675
              Rent                                                                                           -               -          3,705                -                    -                    -
              Sales & Other Taxes                                                                        1,045             182            262              337                  990                  173
Total Operating Disbursements                                                                  -         4,008             332          6,098            1,047                3,804                  898
NON-OPERATING DISBURSEMENTS:
             Credit Card & Bank Fees                                                                        56               6             318                   5                  54                 3
            Principal, Interest & ABL Fees                                                                 260               -             223                   -                   -               260
            Liquidator Fees & Expenses                                                                     285             301             292                 291                 256               225
            Case Professionals                                                                 -           636             286             286                 241                 241                 -
            Other Professionals
Total Non-Operating Disbursements                                                              -         1,237             593          1,119                  536                 551               488

NET CASH FLOW                                                                  $               -    $       (44) $       5,392     $ (1,284) $           3,877        $            578      $     5,472
Borrowing Base, ABL, & Availability:
            BB Before Carve Out & Blocker                                          17,628               16,449          14,363        12,067             9,818                7,371                      -
            Less: $3MM Borrowing Base Reserve                                      (3,000)              (3,000)         (3,000)       (3,000)           (3,000)              (3,000)                     -
            Gross Borrowing Base                                                   14,628               13,449          11,363         9,067             6,818                4,371                      -

              Less: Other BB Reserves                                              (3,797)              (3,797)         (3,797)        (3,797)          (3,797)              (3,797)                     -
              Less: BB Above ABL Line Limit                                             -                    -               -              -                -                    -                      -
              Net Available Borrowing Base                                         10,831                9,651           7,565          5,269            3,021                  574                      -

            Effective BB Cert.                                                     20,514               10,831           9,651          7,565            5,269                3,021
            Less: Outstanding ABL                                                  (8,827)              (8,871)         (3,479)        (4,763)            (887)                (309)                     -
            Less: Other BB Reserves
            Less: Outstanding LCs                                                       -                    -               -              -                -                    -                      -
            Gross ABL Availability                                                 11,687                1,960           6,172          2,802            4,383                2,712                      -
            Less: Blocker
            Plus: Ending Cash in Bank                                                   -                    -               -              -                -                    -                      -
Ending Bank Liquidity                                                              11,687                1,960           6,172          2,802            4,383                2,712                      -

ABL Roll-Forward
ABL Balance - Beginning                                                                                  8,827           8,871          3,479            4,763                      887              309
            Draw/(Paydown)                                                              -                   44          (5,392)         1,284           (3,877)                    (578)            (309)
ABL Balance - Ending                                                                8,827                8,871           3,479          4,763              887                      309               (0)

Cash Remaining after ABL Paid in Full Less Disbursements                                                                                                         -                                5,163




   **The accompanying financial information is based on information provided by Charming Charlie, LLC. Clear Thinking Group has not audited or
  otherwise verified the information provided to us, nor will we provide any assurances concerning the reliability, accuracy, or completeness of any
 materials provided by or on behalf of Charming Charlie, LLC. Any party reviewing the Company’s information and considering either a lending and or
                  investment relationship should only do so after they have performed their own detailed independent due diligence.
